Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-13-00359-CV

                                  Monica H. WAINWRIGHT,
                                          Appellant

                                                v.

                                  James Richard WILLIAMS,
                                           Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-08447
                        Honorable David A. Canales, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s March 18, 2013 order
granting Appellee James Richard Williams’s special appearance is REVERSED and this matter is
REMANDED to the trial court for further proceedings consistent with this opinion. Costs of this
appeal are taxed against Appellee James Richard Williams.

       SIGNED December 23, 2014.


                                                 _____________________________
                                                 Patricia O. Alvarez, Justice